On Motion for Rehearing or to Transfer to Supreme Court.
Respondent’s motion for rehearing interprets our principal opinion as holding that in habeas corpus a final judgment is subject to collateral attack on the merits. That is not the effect of our opinion, and it should not be so construed.
The principal opinion holds and we declare it again briefly but precisely: First, peaceful picketing is a field preempted by the Federal Government. Second, the state courts were divested of jurisdiction in that field. Third, the injunction order shows on its face that it was in restraint of peaceful picketing — the preempted field — and outside the state courts’ jurisdiction. Therefore, for want of jurisdiction, neither the injunction in this respect nor the commitment for contempt thereunder may stand.
Respondent’s motion for rehearing or in the alternative for transfer to the Supreme Court is overruled.